



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. St. Pierre, 2016 ONCA 173

DATE: 20160301

DOCKET: C61042

MacPherson, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dani Raymond St. Pierre

Appellant

Dani Raymond St. Pierre, in person

Erika Chozik, duty counsel

Michael Fawcett, for the respondent

Heard: February 10, 2016

On appeal from the conviction entered on July 15, 2014 by
    Justice Alain H. Perron of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals against his conviction on two counts of failing to
    appear, contrary to s. 145(5) of the
Criminal
    Code
, R.S.C. 1985, c. C-46.

[2]

He argues that the trial judge erred in dismissing his motion for a
    directed verdict since the Crown did not lead any evidence on identity.

Background

[3]

At trial, the Crown did not lead evidence from the officer who issued
    the promise to appear. Instead, it called the officer who received the
    appellant when he later turned himself in and placed him under arrest, and then
    relied on documentary evidence: the signed promise to appear, and two
    certificates addressing the appellants failure to appear, issued according to
    s. 145(9) of the
Criminal
    Code
.

[4]

Following the close of the Crowns case, defence counsel moved for a directed
    verdict on the basis that there was no proof of the identity of the accused as
    the person named in the promise to appear. Initially, it challenged whether the
    promise to appear had been confirmed, but later conceded that issue. The Crown
    argued that the promise to appear established identity. The presumption of
    regularity applied, the Crown contended, because it was signed by an officer
    and filed and confirmed before a justice.

[5]

The trial judge denied the appellants application. He found that
    because there was a signature on the promise to appear before the court, there
    was some evidence on the identity of the accused.

Discussion

[6]

While we disagree with the argument of the Crown below and the reasons
    of the trial judge, we dismiss the appeal. At the time of the directed verdict
    motion there was evidence upon which a reasonable jury properly instructed
    could return a verdict of guilty:
R.
    v. Arcuri
, 2001 SCC 54, [2001] 2 S.C.R. 828, at para. 21.

[7]

Section 145(5) makes it an offence when a person
named in a promise to appear
fails to appear at court or for fingerprinting as set out therein. The
    provision allows for a defence of lawful excuse, the proof of which lies on the
    accused. It also requires that the promise to appear must have been confirmed
    by a justice. The confirmation process entails accepting, approving and
    verifying that the promise to appear complies with s. 501(4), including the
    requirement of service on the accused:
R.
    v. DeMelo
(1994), 92 C.C.C. (3d) 52 (Ont. C.A.).

[8]

Section 145(9) provides that a certificate of the clerk or judge of the
    court before which the accused fails to attend, or person in charge of the
    place the accused failed to attend for the
Identification
    of Criminals Act
, is evidence of the statements included in the
    certificate. For these offences, s. 145(9) sets out that those statements are
    that the accused was named in the promise to appear, that the promise to appear
    was confirmed by a justice under s. 508, and that the accused failed to appear
    as stated therein.

[9]

The onus is on the Crown to prove (or in the case of a directed verdict,
    to present some evidence) that the person named in the information and before
    the court is the person who was the subject of the promise to appear. However,
    there are different ways this fact can be established. It is not essential that
    the original arresting officer provide in-court identification of the accused
    where other circumstantial evidence provides evidence on the issue. In this
    case, there were several different components of the evidence which, taken
    together, afforded some evidence that the accused was the person identified in
    the promise to appear.

[10]

First,
    as this court held in
R. v.
    Longmuir
,
[1982] O.J. No. 119 (C.A.) at para. 8, the
    identity of names provides some evidence of identity of a person. See also
R. v. D.B.
,
2007
    ONCA 368;
R. v. Chandra
(1975), 29 C.C.C. (2d) 570 (B.C.C.A.);
R. v. Nicholson
,
[1984] A.J. No. 2522 (C.A.), leave to appeal refused 1984 CarswellAlta 43
    (S.C.C.). The name Dani Raymond St. Pierre appeared on the promise to appear.
    The promise to appear also contained a date of birth. The name and date of
    birth were identical to the information noted in the information before the
    court charging the two counts of failing to attend. At the very least, the
    similarity between the name and date of birth of the person named in the
    promise to appear and the name and date of birth of the person named in the
    information is some evidence to establish that the accused person before the
    court was the person named in the documents.

[11]

Second,
    there was circumstantial evidence from Officer McNeill, who arrested the
    accused when he surrendered himself at the police station, that the accused was
    bound by a promise to appear. The uncontested evidence was that Mr. St. Pierre
    turned himself on his own volition and there was, in fact, a warrant on the
    police computer system for his arrest for failing to attend court and failing
    to attend for fingerprints. Mr. St. Pierre was immediately placed under arrest.
    A reasonable inference can be drawn that the appellant attended the police
    station to turn himself in because he was bound by an order requiring him to
    attend court as required. This inference is supported by the existence of a
    warrant for his arrest on the system for failing to attend as required.

[12]

Finally,
    the appellant conceded confirmation of the promise to appear, effectively
    accepting that he was named in a promise to appear and that the promise to
    appear was served on him. Moreover, the certificates tendered state that Dani
    Raymond St. Pierre was named in the promise to appear, the promise to appear
    was confirmed by a justice, and that he failed to attend court as required.

[13]

The
    name identification, the appellants concession on confirmation of the promise
    to appear, the uncontested evidence that the appellant surrendered himself to
    police and was immediately arrested on the basis of a warrant in existence for
    failing to attend, and the evidence contained within the certificates, taken
    together, provide circumstantial evidence that he was the person named in the
    promise to appear. The trial judge did not err in dismissing the motion for a
    directed verdict.

Disposition

[14]

Accordingly,
    the appeal is dismissed.

J.C. MacPherson J.A.

M. Tulloch J.A.

M.L. Benotto J.A.


